Various persons interested in the estate of John P. Gilford, deceased, moved to reopen the decree judicially settling the account of the City Bank Farmers Trust Company and Emily Gilford, the widow of the testator, as executors and trustees under the will. The applicants are the widow and executrix and three daughters of the testator In addition the special guardian of three infant contingent remaindermen applies for the same relief. Order denying motions to open and vacate decree, and order denying motion for reargument unanimously affirmed, with costs to respondent payable out of the estate. No opinion. Present — Martin, P. J., Townley, Untermyer, Dore and Cohn, JJ. [155 Misc. 339.]